UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2015 OR [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 001-35693 Hamilton Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 46-0543309 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
